Per Curiam:
The statement of facts in this case is not sufficient to enable the court to render judgment. The exact amount distributable to the stockholders and the fractional part thereof that Shoninger Brothers claim to be payable to them should be stated. Instead of the trustees and former directors- of Sidney J. Stern Co., Inc., being plaintiffs and asking that they be authorized and directed to offset their claim against any moneys payable to Shoninger Brothers, the latter should be plaintiff and ask for judgment for the amount that they claim is due them, and the trustees of the Sidney J. Stern Co., Inc., should ask that the amount of the debt alleged to be due to them be offset. The court could then give judgment either for the amount of the distributive share of the assets or for the balance found to be due as it might find from the facts. The submission must be in such form that the court can direct a judgment to be entered. (Code Civ. Proc. § 1281.) The submission will be dismissed, without costs to either party as against the other. Present — Clarke, P. J., Dowling, Smith, Page and Philbin, JJ. Submission dismissed, without costs. Order to be settled on notice.